State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: May 12, 2016                      521744
________________________________

In the Matter of JORDAN Y.
   CORP,
                    Petitioner,
      v                                     MEMORANDUM AND JUDGMENT

DONALD VENETTOZZI, as Acting
   Director of Special Housing
   and Inmate Disciplinary
   Programs,
                    Respondent.
________________________________


Calendar Date:   March 29, 2016

Before:   Lahtinen, J.P., McCarthy, Egan Jr., Lynch and
          Aarons, JJ.

                             __________


     Jordan Y. Corp, Marcy, petitioner pro se.

      Eric T. Schneiderman, Attorney General, Albany (Marcus J.
Mastracco of counsel), for respondent.

                             __________


      Proceeding pursuant to CPLR article 78 (transferred to this
Court by order of the Supreme Court, entered in Albany County) to
review a determination of the Commissioner of Corrections and
Community Supervision finding petitioner guilty of violating a
prison disciplinary rule.

      Petitioner, an inmate, was charged in a misbehavior report
with using drugs after his urine twice tested positive for
buprenorphine. Following a tier III disciplinary hearing, he was
found guilty and the determination was affirmed on administrative
appeal. This CPLR article 78 proceeding ensued.
                              -2-                  521744

      We confirm. The misbehavior report, urinalysis test
results and related documentation and the testimony of the
testing officer provide substantial evidence to support the
determination (see Matter of Martinez v Annucci, 134 AD3d 1380,
1380-1381 [2015]; Matter of Green v Annucci, 134 AD3d 1376, 1376
[2015]). With regard to petitioner's contentions that an
incorrect identification number appeared on the testing
documentation, the testimony of the testing officer adequately
explained that the error in the last digit of petitioner's
identification number was a typographical error, which he
corrected on the documentation (see Matter of Smith v Unger, 100
AD3d 1171, 1171 [2012]). Insofar as petitioner claims that the
sample tested was not his, the testing officer confirmed that he
had collected the urine sample from petitioner, which petitioner
admitted providing, and the officer's testimony established the
chain of custody and positive results for that sample and that it
belonged to petitioner (see id.; see also Matter of Jenkins v
Annucci, 136 AD3d 1093, 1093 [2016]; Matter of Martinez v
Annucci, 134 AD3d at 1381). Petitioner's remaining contentions
have been considered and determined to lack merit.

      Lahtinen, J.P., McCarthy, Egan Jr., Lynch and Aarons, JJ.,
concur.



      ADJUDGED that the determination is confirmed, without
costs, and petition dismissed.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court